                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        KATHLEEN KNEPPER,                               Case No.17-cv-04838-VKD
                                                        Plaintiff,                          ORDER RE CROSS-MOTIONS FOR
                                   9
                                                                                            SUMMARY JUDGMENT
                                                 v.
                                  10
                                                                                            Re: Dkt. Nos. 22, 29
                                  11        NANCY A. BERRYHILL,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Kathleen Knepper appeals a final decision by defendant Nancy A. Berryhill

                                  14   (“Commissioner”) denying her application for disability insurance benefits under Title II of the

                                  15   Social Security Act (“Act”), 42 U.S.C. § 423. The parties have filed cross-motions for summary

                                  16   judgment. Although given an opportunity to do so, Ms. Knepper did not file a reply brief. The

                                  17   matter was submitted without oral argument.

                                  18           Upon consideration of the moving and responding papers, the relevant evidence of record,

                                  19   and for the reasons set forth below, Ms. Knepper’s motion for summary judgment is granted in

                                  20   part and denied in part, the Commissioner’s cross-motion for summary judgment is granted in part

                                  21   and denied in part, and this matter is remanded for further proceedings consistent with this order.1

                                  22   I.      STANDARD FOR DETERMINING DISABILITY
                                  23           A claimant is considered disabled under the Act if she meets two requirements. First, a

                                  24   claimant must demonstrate an “inability to engage in any substantial gainful activity by reason of

                                  25   any medically determinable physical or mental impairment which can be expected to result in

                                  26   death or which has lasted or can be expected to last for a continuous period of not less than twelve

                                  27
                                       1
                                  28    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                   1   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment must be so severe that a claimant is

                                   2   unable to do previous work, and cannot “engage in any other kind of substantial gainful work

                                   3   which exists in the national economy,” considering the claimant’s age, education, and work

                                   4   experience. Id., § 423(d)(2)(A).

                                   5          In determining whether a claimant has a disability within the meaning of the Act, an

                                   6   administrative law judge (“ALJ”) follows a five-step sequential analysis:

                                   7          At step one, the ALJ determines whether the claimant is engaged in “substantial gainful

                                   8   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. If not, the analysis

                                   9   proceeds to step two.

                                  10          At step two, the ALJ assesses whether the claimant has a medically severe impairment or

                                  11   combination of impairments that significantly limits her ability to do basic work activities. 20

                                  12   C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c). If the claimant has a severe medically determinable
Northern District of California
 United States District Court




                                  13   physical or mental impairment that meets the duration requirements in 20 C.F.R. § 404.1509,2 or a

                                  14   combination of impairments that is severe and meets the duration requirement, she is disabled. Id.

                                  15   § 404.1520(a)(4)(ii). Otherwise, the evaluation proceeds to step three.

                                  16          At step three, the ALJ determines whether the claimant’s impairments or combination of

                                  17   impairments meets or medically equals the requirements of the Commissioner’s Listing of

                                  18   Impairments. 20 C.F.R. § 404.1520(a)(4)(iii). If so, a conclusive presumption of disability

                                  19   applies. If not, the analysis proceeds to step four.

                                  20          At step four, the ALJ determines whether the claimant has the residual functional capacity

                                  21   (“RFC”) to perform her past work despite her limitations. 20 C.F.R. § 404.1520(a)(4)(iv). If the

                                  22   claimant can still perform past work, then she is not disabled. If the claimant cannot perform her

                                  23   past work, then the evaluation proceeds to step five.

                                  24          At the fifth and final step, the ALJ must determine whether the claimant can make an

                                  25   adjustment to other work, considering the claimant’s RFC, age, education, and work experience.

                                  26
                                  27   2
                                        Section 404.1509 of the Code of Federal Regulations provides, “Unless your impairment is
                                  28   expected to result in death, it must have lasted or must be expected to last for a continuous period
                                       of at least 12 months. We call this the duration requirement.”
                                                                                          2
                                   1   20 C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled.

                                   2          The claimant bears the burden of proof at steps one through four. The Commissioner has

                                   3   the burden at step five. Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001).

                                   4          The Social Security Administration has issued supplemental regulations that govern the

                                   5   evaluation of mental impairments at steps two and three of the sequential analysis. Brown v.

                                   6   Berryhill, No. 17-cv-02834-JCS, 2018 WL 4700348, at *9 (N.D. Cal., Sept. 29, 2018) (citing 20

                                   7   C.F.R. § 404.1520a). Under those regulations, the Commissioner first determines whether the

                                   8   claimant has a medically determinable mental impairment. Id. (citing 20 C.F.R.

                                   9   § 404.1520a(b)(1)). “Next, the Commissioner must assess the degree of functional limitation

                                  10   resulting from the claimant’s mental impairment with respect to four broad functional areas:

                                  11   (1) activities of daily living; (2) social functioning; (3) concentration, persistence, or pace; and

                                  12   (4) episodes of decompensation.” Id. (citing 20 C.F.R. § 404.1520a(b)(2), (c)). “Finally, the
Northern District of California
 United States District Court




                                  13   Commissioner must determine the severity of the claimant’s mental impairment and whether that

                                  14   severity meets or equals the severity of a mental impairment listed in Appendix 1.” Id. (citing 20

                                  15   C.F.R. § 404.1520a(d)). “If the Commissioner determines that the severity of the claimant’s

                                  16   mental impairment meets or equals the severity of a listed mental impairment, the claimant is

                                  17   disabled.” Id. (citing 20 C.F.R. § 404.1520(a)(4)(iii)). “Otherwise, the evaluation proceeds to

                                  18   step four of the general disability inquiry.” Id. (citing 20 C.F.R. § 404.1520a(d)(3)).

                                  19   II.    BACKGROUND
                                  20          Ms. Knepper was born in 1958 and was 58 years old at the time the ALJ issued the

                                  21   decision under consideration here. She completed the 11th grade in high school. The record

                                  22   reflects that she suffered sexual and emotional abuse, both as a child and as an adult, and that

                                  23   when she was 16 years old, Ms. Knepper was in a serious car accident in which the right side of

                                  24   her face and torso crashed through a windshield.

                                  25          Ms. Knepper worked for nearly 40 years as a hairstylist and last worked in February 2014,3

                                  26
                                       3
                                  27     The record is inconsistent regarding the date Ms. Knepper ceased working. Ms. Knepper
                                       testified at the administrative hearing that she stopped working in 2012; in her application for
                                  28   disability insurance benefits, she stated that she stopped working on February 12, 2014. AR 42,
                                       188. The Court will proceed with the February 2014 date identified in Ms. Knepper’s application.
                                                                                           3
                                   1   cutting hair at a salon. She previously also performed office work at a storage facility. AR4 225.

                                   2   Ms. Knepper stopped working due to, among other things, interstitial cystitis, “a complex

                                   3   genitourinary disorder resulting in recurring pain or discomfort in the bladder and pelvic region.”

                                   4   SSR 15-1P, 2015 WL 1292257, at *3; AR 45, 215. The condition is characterized, “in part, as an

                                   5   unpleasant sensation (pain, pressure, discomfort) perceived to be related to the urinary bladder,

                                   6   associated with lower urinary tract symptoms of more than six weeks duration, in the absence of

                                   7   infection or other identifiable causes.” SSR 15-1P, 2015 WL 1292257, at *3. Interstitial cystitis

                                   8   may be associated with other conditions, including fibromyalgia, chronic fatigue syndrome and

                                   9   chronic headaches. Id.

                                  10             A.     Administrative Proceedings
                                  11             On July 22, 2014, Ms. Knepper filed an application for disability insurance benefits,

                                  12   claiming that she was disabled beginning on February 12, 2014 due to a number of conditions,
Northern District of California
 United States District Court




                                  13   including chronic interstitial cystitis, fibromyalgia, cervicalgia, chronic non-allergic sinusitis,

                                  14   repetitive strain injury, depression and anxiety. AR 188-191, 215. Her application was denied

                                  15   initially and upon reconsideration, and Ms. Knepper requested a hearing with an ALJ.

                                  16             The ALJ held a hearing on November 18, 2015 and subsequently issued a decision,

                                  17   concluding that Ms. Knepper is not disabled under the Act. Id. at 20-29. He found that Ms.

                                  18   Knepper met the insured status requirements of the Act through June 30, 2019, her date last

                                  19   insured. At step one of the sequential analysis, he concluded that Ms. Knepper had not engaged in

                                  20   substantial gainful activity since the alleged onset of disability, February 12, 2014. Id. at 22. At

                                  21   step two, the ALJ determined that Ms. Knepper suffered from interstitial cystitis, which he found

                                  22   to be a severe medically determinable impairment within the meaning of the regulations. Id.

                                  23   (citing 20 C.F.R. § 404.1520(c)). However, he concluded that Ms. Knepper’s “medically

                                  24   determinable mental impairments of depression and anxiety, considered singly and in

                                  25   combination, do not cause more than minimal limitation in [her] ability to perform basic mental

                                  26   work activities and are therefore nonsevere.” Id. at 23. At step three, the ALJ concluded that Ms.

                                  27

                                  28
                                       4
                                           “AR” refers to the certified administrative record lodged with the Court. Dkt. No. 12.

                                                                                          4
                                   1   Knepper did not have an impairment listed in or medically equal to one listed in 20 C.F.R., Part

                                   2   404, Subpart P, Appendix 1. Id. at 24 (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). At

                                   3   step four, the ALJ found that Ms. Knepper has the residual functional capacity (“RFC”) to perform

                                   4   light work as defined in 20 C.F.R. § 404.1567(b), except that she has certain postural and

                                   5   environmental limitations and would also require a work station that is no more than a 5-minute

                                   6   walk away from the nearest toilet facility. Id. at 25. He further found that Ms. Knepper is capable

                                   7   of performing past relevant work as a cosmetologist, receptionist, information clerk, data entry

                                   8   clerk and accounting clerk. Id. at 28. Accordingly, he concluded that she is not disabled and did

                                   9   not reach step 5 of the analysis.

                                  10          The Appeals Council denied Ms. Knepper’s request for review, and the ALJ’s decision

                                  11   became the final decision of the Commissioner.

                                  12          Ms. Knepper now seeks judicial review of that decision. She asserts that the ALJ erred in
Northern District of California
 United States District Court




                                  13   two main respects. First, she argues that the ALJ erred at step two of the sequential evaluation by

                                  14   failing to include her depression and anxiety among her severe impairments. Second, she argues

                                  15   that, in determining that she has the RFC to perform light work, the ALJ improperly discredited

                                  16   the opinions of her treating physicians and that of her therapist, instead giving great weight to the

                                  17   opinions of the examining and reviewing consulting physicians. Relatedly, Ms. Knepper contends

                                  18   that in assessing her RFC, the ALJ erred in discrediting her own allegations, as well as her

                                  19   mother’s statement regarding her pain and functional limitations.

                                  20          B.      Self-Reported and Third Party Evidence
                                  21                  1.      Ms. Knepper’s Allegations
                                  22          In a September 20, 2014 Adult Function Report, Ms. Knepper stated that her conditions

                                  23   cause chronic muscle and joint pain, exhaustion and severe fatigue. She stated that she can

                                  24   concentrate for only short periods of time, noting that she has insomnia and unrefreshing sleep and

                                  25   sometimes gets up every half hour to urinate. She further reported bladder pain; severe pain in her

                                  26   pelvic area and lower back; sensitivity to temperature; pressure in her face and neck; and

                                  27   susceptibility to bladder and sinus infections. She noted a worsening of her symptoms in the past

                                  28   two years. With respect to her daily activities, Ms. Knepper stated that “it depends on how I’m
                                                                                         5
                                   1   feeling,” adding that she does not have a routine because she feels different every day. She stated

                                   2   that on some days, she does not get out of bed, except to urinate. She said that she feeds her cats

                                   3   and cleans their litter box “when I can,” but noted that her brother (with whom she lives) helps

                                   4   care for them. Ms. Knepper acknowledged that she can prepare simple foods, such as cereal or

                                   5   protein drinks, but stated that she cannot prepare meals that require cooking because she forgets

                                   6   things in the oven. She stated that she no longer goes out, due to urinary frequency and urgency,

                                   7   as well as depression and anxiety. She says she can no longer shop, attend family activities,

                                   8   garden, or do housework. Although she indicated that she is sometimes able to pay her bills, she

                                   9   also noted that she set up an auto-payment system because she has forgotten to pay her bills and

                                  10   was charged late fees. Depending on the weather, she can walk for about half a block before

                                  11   needing to rest. AR 246-255.

                                  12          At the administrative hearing, Ms. Knepper testified that she stretches and does yoga to
Northern District of California
 United States District Court




                                  13   relieve the symptoms of fibromyalgia, but could not say how often she did so because “it just

                                  14   depends on how [she] feel[s]” and that it is hard for her to predict how she might feel from day to

                                  15   day. Id. at 50-51. She confirmed that she feeds her cats, but that her brother helps and that he is

                                  16   responsible for all of the cooking because she left plastic in the oven and left a stove burner on.

                                  17   She stated that she chooses not to drive due to the side effects of her medications (e.g., dizziness

                                  18   and drowsiness) and because she had an accident in a parking lot. Instead, her mother drives her

                                  19   to her doctor’s appointments, and she also has help from her niece. Id. at 57-60.

                                  20                  2.      Ms. Kotta’s Statement
                                  21          In a September 20, 2014 Third Party Function Report, Carmelita Kotta, Ms. Knepper’s

                                  22   mother, reported that her daughter “is in constant pain,” adding that Ms. Knepper’s daily activities

                                  23   depend on how much sleep she gets, whether or not she wakes with a migraine and whether or not

                                  24   her bladder is inflamed. Ms. Kotta stated that Ms. Knepper feeds her cats and cleans their litter

                                  25   box, with her brother’s help. She further noted that Ms. Knepper could no longer work, drive or

                                  26   do the gardening; can prepare cereal and protein shakes, but does not cook anymore; and is unable

                                  27   to do any household chores. Ms. Kotta stated that she takes Ms. Knepper once a week to see her

                                  28   doctors, pick up prescriptions and get groceries. Although Ms. Kotta indicated that Ms. Knepper
                                                                                         6
                                   1   can count change, handle a savings account and use a checkbook/money orders, she noted that Ms.

                                   2   Knepper is unable to pay bills and instead uses an auto-pay system. Further, Ms. Kotta stated that

                                   3   Ms. Knepper watches television, and communicates with her family by telephone when she feels

                                   4   well enough, but otherwise does not have a social life or go out, except as necessary for doctor’s

                                   5   appointments or to get prescriptions and groceries. In Ms. Kotta’s view, Ms. Knepper’s pain

                                   6   affects her memory, and limits her ability lift, bend, stand, reach, walk, kneel, talk, hear, climb

                                   7   stairs, see, use her hands, complete tasks, concentrate, follow instructions, and get along with

                                   8   others. Ms. Kotta remarked that Ms. Knepper can walk only one block before needing to rest;

                                   9   cannot pay attention for very long; may or may not be able to follow instructions or finish what

                                  10   she starts, depending on the instruction and the task at hand; does not handle stress well; and

                                  11   suffers from medication side effects, including blurred vision and drowsiness. Id. at 237-245.

                                  12          C.      Medical and Other Source Opinion Evidence5
Northern District of California
 United States District Court




                                  13                  1.      Examining Psychologist Ilene Morrison, Ph.D.
                                  14          Psychologist Ilene Morrison saw Ms. Knepper for a consultative examination on October

                                  15   27, 2014. According to Ms. Knepper, the examination lasted about 10 minutes. Id. at 71. Ms.

                                  16   Knepper reported suffering from depression, anxiety, panic attacks and Post Traumatic Stress

                                  17   Disorder (“PTSD”), as well as fibromyalgia, interstitial cystitis, chronic headaches, chronic

                                  18   rhinitis and repetitive stress injury. Additionally, Ms. Knepper stated that she felt sad and had

                                  19   crying episodes off and on, experienced daytime fatigue, was socially isolated and suffered from

                                  20   appetite and sleep disturbance. Although she denied feelings of hopelessness, helplessness and

                                  21   worthlessness, Ms. Knepper stated that she was having trouble enjoying activities she once liked,

                                  22   such as gardening and cutting hair. She further stated that she lacked an appetite and that it was

                                  23
                                       5
                                  24     Ms. Knepper states that a December 15, 2016 report from her psychiatrist Dr. Helen Nunberg,
                                       M.D. was submitted to the Appeals Council, but was not made part of the record because the ALJ
                                  25   issued his decision on January 16, 2016, and the Appeals Council determined that Dr. Nunberg’s
                                       report would not have affected the period at issue. Dkt. No. 22 at ECF p. 5 n.1. Ms. Knepper
                                  26   argues that Dr. Nunberg’s report should have been made part of the record and goes on to provide
                                       what purports to be a summary of Dr. Nunberg’s findings. The Commissioner does not respond at
                                  27   all about the Appeals Council’s decision not to consider Dr. Nunberg’s report. In any event, Ms.
                                       Knepper cites no procedure or authority permitting the Court to consider matters outside the
                                  28   record, or by which the Court itself may amend the administrative record. Accordingly, the Court
                                       has not considered Ms. Knepper’s arguments about Dr. Nunberg’s report.
                                                                                         7
                                   1   “depression based.” She also reported being diagnosed with anorexia in 2000 and stated that she

                                   2   continued to binge and starve herself. She stated that she was up all night due to pain and slept

                                   3   only two hours in the morning between 6:00 a.m. and 8:00 a.m. Id. at 408.

                                   4          With respect to anxiety symptoms, Ms. Knepper reported racing thoughts, worry about

                                   5   finances, feelings of excessive worry and difficulty concentrating. For example, Ms. Knepper

                                   6   stated that she was disorganized and had trouble paying her bills. Id. She also acknowledged

                                   7   being psychiatrically hospitalized in the past and that she had received psychiatric treatment off

                                   8   and on throughout her life. Id. Dr. Morrison noted Ms. Knepper’s current prescriptions for

                                   9   Wellbutrin, Lexapro, Ativan and Xanax, as well as Ms. Knepper’s reported history of abusive

                                  10   relationships, both in childhood and as an adult.

                                  11          In terms of her activities of daily living, Ms. Knepper reported the following: She lives in

                                  12   a home with her brother and can take care of her personal hygiene and dressing herself. Although
Northern District of California
 United States District Court




                                  13   she is able to go out alone, she chooses not to do so. Her outside activities include walking around

                                  14   outside her home “once in a while.” Id. at 409. She has good relationships with family and

                                  15   friends. Additionally, Ms. Knepper reported no trouble with focus and attention, no difficulty

                                  16   completing household tasks, no difficulty making decisions, and the ability to pay her bills and

                                  17   handle cash appropriately. On a daily basis, Ms. Knepper said she could sometimes do household

                                  18   chores and cook simple foods. She is able to take her medications and is sometimes able to eat.

                                  19   Depending on how much sleep she gets, Ms. Knepper reported that her days consist of resting,

                                  20   attending doctor’s appointments, watching television and looking up information about her

                                  21   conditions online. Id.

                                  22          Dr. Morrison noted that Ms. Knepper appeared to be genuine and truthful, and she found

                                  23   no evidence of exaggeration or manipulation. The report reflects that Ms. Knepper’s mood and

                                  24   affect were anxious, but her speech was normal, and her gait and gestures were unimpaired. Dr.

                                  25   Morrison found Ms. Knepper to be of average intelligence, and that she was alert and oriented to

                                  26   time, place, person and the purpose of the evaluation. Dr. Morrison observed that Ms. Knepper’s

                                  27   thought processes were linear, with no evidence of hallucinations, delusions, or illusions. Ms.

                                  28   Knepper’s abstract thinking was intact, as were her insight and judgment regarding her situation.
                                                                                           8
                                   1   Id. at 409-410.

                                   2          Dr. Morrison further observed that although she was anxious, Ms. Knepper was focused,

                                   3   concentrated well during the examination, and was able to contain her emotions during the neutral

                                   4   part of the testing, which was appropriate to the situation. Id. at 410. Dr. Morrison diagnosed

                                   5   Anxiety Disorder Not Otherwise Specified; Depressive Disorder Not Otherwise Specified; PTSD;

                                   6   and noted financial and unemployment Psycho Stressors during the past year. She also noted the

                                   7   need to rule out bulimia. Dr. Morrison further found that Ms. Knepper had a Global Assessment

                                   8   of Functioning of 55, and concluded that Ms. Knepper’s prognosis was fair. Id.

                                   9          In rendering her functional assessment, Dr. Morrison remarked:

                                  10                     Although the claimant presented within [sic] minor problems with
                                                         anxiety she was able to answer questions appropriate in today’s
                                  11                     evaluation. Yet, she reports having episodes of anxiety, depression
                                                         and PTSD which have been debilitating. She appeared truthful in her
                                  12                     statements. Thus, obtaining longitudinal history would be needed to
Northern District of California
 United States District Court




                                                         support her statements. On my findings today she displays the
                                  13                     following, however, if she experiences periods of decompensation
                                                         then her functional abilities may become impaired.
                                  14

                                  15   Id. at 410-411. Dr. Morrison concluded that Ms. Knepper was mildly to moderately impaired in

                                  16   her ability to (1) do detailed and complex instructions and (2) carry out simple one or two step

                                  17   instructions in an eight-hour day, 40-hour workweek, without emotionally decompensating.

                                  18   However, Dr. Morrison found that Ms. Knepper otherwise had no impairment in her ability to

                                  19   understand, remember and carry out simple one or two step instructions; relate and interact with

                                  20   co-workers and the public; maintain concentration, attention, persistence and pace; perform day-

                                  21   today work activity, including attendance and safety; accept instructions from supervisors;

                                  22   maintain regular attendance in the work place and perform work activities on a consistent basis;

                                  23   and perform work activities without special or additional supervision. Id.

                                  24                     2.     Examining Physician Dr. Clark Gable, M.D.
                                  25          Ms. Knepper was also examined by consulting physician, Dr. Clark Gable, M.D., on

                                  26   October 27, 2014. According to Ms. Knepper, the examination lasted about 30 minutes. Id. at 69.

                                  27   Noting that this “is a complicated case with a multitude of complaints,” Dr. Gable reported that

                                  28   Ms. Knepper’s chief complaints were chronic sinusitis, fibromyalgia (first diagnosed in 1998, now
                                                                                         9
                                   1   flaring), interstitial cystitis (diagnosed in 2008, now worse with chronic fatigue), depression and

                                   2   anxiety that have gotten much worse, irritable bowel, and anorexia. Id. at 412.

                                   3          Based on his review of Ms. Knepper’s medical records, Dr. Gable observed that her

                                   4   primary issues appeared to stem from her interstitial cystitis, for which nothing was found to help

                                   5   her, except pain medication. He noted that Ms. Knepper reported having a recent bladder

                                   6   instillation by her urologist, which did not help, and that she completed a course of antibiotics that

                                   7   did not alleviate the pain, most of which is in her lower abdomen. Dr. Gable also noted that Ms.

                                   8   Knepper reported that her fibromyalgia had been quiet for some time, but had begun to be a major

                                   9   issue, and that Ms. Knepper took pain medications as needed, including Gabapentin,

                                  10   Cyclobenzaprine and Vicodin. Dr. Gable further noted that Ms. Knepper complained of increased

                                  11   anxiety and depression, which, in turn, aggravated her fatigue and fibromyalgia. Id. at 412.

                                  12          In conducting his examination, Dr. Gable observed that Ms. Knepper’s grooming and
Northern District of California
 United States District Court




                                  13   personal hygiene were good and that she “walked from the waiting room into the exam room with

                                  14   no difficulty, got on and off the table with no problem and doesn’t require an ambulatory device.”

                                  15   Id. at 413. He found that her lower abdomen was moderately tender, with no palpable masses, no

                                  16   rebound, and normal bowel sounds. Id.

                                  17          With respect to his musculoskeletal exam, Dr. Gable noted that Ms. Knepper had

                                  18   complained in the past of chronic cervical pain, although she acknowledged that x-rays had shown

                                  19   minimal abnormalities. Dr. Gable stated that Ms. Knepper “flexes 0 to 50, extends 0 to 50, and

                                  20   claims she can rotate only about 0 to 45 to the right and left,” but noted that “there is no tenderness

                                  21   or spasm whatsoever.” Id. at 413. He found her range of motion about the shoulders to be

                                  22   “relatively normal.” Id. He found no pronator drift and noted that Ms. Knepper’s “grip strength

                                  23   was 5/5.” Id. Ms. Knepper was able to flex both knees through full range of motion without

                                  24   crepitus. Her straight leg raising was negative to about 60 degrees, and her gait was not antalgic.

                                  25   She was able to briefly walk on heels and toes, could anteroflex over 90 degrees, and could make a

                                  26   moderate squat. Id.

                                  27          Dr. Gable found modest tenderness in Ms. Knepper’s lumbar area, but noted that she was

                                  28   also tender from the neck down to the coccyx in the paraspinous muscles. All 18 pressure points
                                                                                         10
                                   1   for fibromyalgia were positive. However, Dr. Gable remarked that Ms. Knepper was also tender

                                   2   in other areas not included for positivity for fibromyalgia, including the medial and lateral

                                   3   epicondyles, the pelvic outlet bones, the iliac crest, medial and lateral knees, the sacroiliac joints,

                                   4   the external and internal ankles (where there was no swelling) and up and down both shins. Id. at

                                   5   413.

                                   6           With respect to Ms. Knepper’s functional capacity, Dr. Gable concluded:

                                   7                  Based on the history and findings of today’s examination, I think the
                                                      claimant can sit up to 4 hours a day if properly medicated. I think she
                                   8                  can stand and/or walk up to 4 hours a day. I don’t think one can make
                                                      a solid diagnosis of fibromyalgia since all other areas that were also
                                   9                  tested were all positive. She’s had significant psychiatric problems
                                                      which have flared and gotten worse, which seem to have made her
                                  10                  other symptomology worse. She does not need an ambulatory device.
                                                      I think she can lift certainly 20 lbs. frequently and probably 40 lbs.
                                  11                  occasionally—it is difficult to accurately determine based on the
                                                      variable findings. I see no problem with fine finger and hand
                                  12                  movements.
Northern District of California
 United States District Court




                                  13   Id. at 414.

                                  14                  3.      Nonexamining Physician A. Nasrabadi, M.D.
                                  15           On November 18, 2014, nonexaming physician Dr. Nasrabadi issued a report, based on a

                                  16   review of Ms. Knepper’s records, noting severe back impairments (discogenic and degenerative),

                                  17   anxiety disorders and affective disorders, as well as nonsevere disorders of the gastrointestinal

                                  18   system. Dr. Nasrabadi also found that Ms. Knepper had mild restrictions in her activities of daily

                                  19   living and maintaining social functioning, and moderate difficulties in maintaining concentration,

                                  20   persistence, or pace. Dr. Nasrabadi found that Ms. Knepper credibly reported the existence of

                                  21   medically determinable impairments, but not the severity of her conditions. Dr. Nasrabadi

                                  22   concluded from review of Ms. Knepper’s records that she could perform medium work with

                                  23   certain postural limitations, i.e., she could occasionally lift or carry 50 pounds, frequently lift or

                                  24   carry 25 pounds, could stand/walk about six hours in an eight-hour day, could sit for about six

                                  25   hours in an eight-hour day, and could frequently kneel, crouch and crawl, but only occasionally

                                  26   climb ramps and stairs, climb ladders, ropes and scaffolds, and balance and stoop. Ms. Knepper

                                  27   was found to have no manipulative, visual, communicative, or environmental limitations. Id. at

                                  28   103-105. Dr. A. Dipsia, M.D. affirmed Dr. Nasrabadi’s findings on March 5, 2015. Id. at 118.
                                                                                          11
                                                      4.      Nonexamining Psychologist Kim Morris, Psy.D.
                                   1
                                              On November 19, 2014, nonexamining psychologist Dr. Kim Morris issued a report, based
                                   2
                                       on a review of Ms. Knepper’s records, finding that Ms. Knepper was moderately limited in her
                                   3
                                       ability to understand and remember detailed instructions and in her ability to make simple work-
                                   4
                                       related decisions. Dr. Morris concluded that Ms. Knepper was otherwise not significantly limited
                                   5
                                       in the areas of memory and understanding, sustained concentration and pace, social interaction,
                                   6
                                       and adaptation.. Id. at 106-108. Dr. Ida Hilliard, M.D. affirmed Dr. Morris’ findings on March
                                   7
                                       19, 2015, noting that Ms. Knepper was capable of performing simple and complex tasks. Id at
                                   8
                                       118-119.
                                   9
                                                      5.      Treating Physician Dr. Melinda White, D.O.
                                  10
                                              Dr. Melinda White has been Ms. Knepper’s primary care physician since 2005. In 2015,
                                  11
                                       Dr. White wrote two letters regarding Ms. Knepper’s conditions, and also completed a Physical
                                  12
Northern District of California




                                       RFC Questionnaire and an Interstitial Cystitis Questionnaire on Ms. Knepper’s behalf.
 United States District Court




                                  13
                                                              a.      February 13, 2015 Letter
                                  14
                                              Noting that Ms. Knepper “has struggled with many physical and mental illnesses for many
                                  15
                                       years,” Dr. White stated that Ms. Knepper has chronic neck, arm and back pain, as well as
                                  16
                                       headaches, that Dr. White believed were related to severe injuries Ms. Knepper sustained in her
                                  17
                                       car accident. Dr. White further noted that Ms. Knepper has difficulty with repetitive motion using
                                  18
                                       her arms, hands and fingers because such motion aggravates her chronic symptoms, and that Ms.
                                  19
                                       Knepper’s previous work as a hairdresser became impossible because of the pain it caused.
                                  20
                                       Acknowledging Ms. Knepper’s prior diagnosis of fibromyalgia, Dr. White stated that the pain
                                  21
                                       “significantly limits her ability to move and function, and would interfere with her ability to work.
                                  22
                                       S[h]e would have difficulty sitting, standing, lifting, carrying or bending for any significant
                                  23
                                       amount of time.” Id. at 313. Although Ms. Knepper was trying to increase her physical activity,
                                  24
                                       Dr. White stated that “walking on flat ground for 20 minutes is challenging at this time.” Id.
                                  25
                                              Dr. White also noted Ms. Knepper’s interstitial cystitis, “which causes urinary frequency
                                  26
                                       and pain.” Id. While Ms. Knepper was seeing a urologist for treatment, Dr. White stated that the
                                  27
                                       instillations Ms. Knepper had received were not significantly helpful. She also noted that Ms.
                                  28
                                                                                         12
                                   1   Knepper often has to urinate several times per hour and was chronically sleep deprived.

                                   2          Additionally, Dr. White noted that Ms. Knepper requires several antibiotic prescriptions

                                   3   per year due to chronic sinusitis, but that medications only temporarily addressed her symptoms.

                                   4          Finally, Dr. White noted Ms. Knepper’s reported history of sexual and emotional abuse.

                                   5   Although Ms. Knepper was no longer in an abusive relationship, Dr. White opined that “the major

                                   6   depression, anxiety and post-traumatic stress this has created makes it difficult for her to function

                                   7   most days” and that “her symptoms severely affect her ability to think clearly, concentrate, learn

                                   8   new skills, manage complex tasks, interact socially and make decisions.” Id.

                                   9          While Dr. White stated that she was working with Ms. Knepper to stabilize her condition,

                                  10   she did not expect Ms. Knepper would “ever be stable enough to work to the extent that she would

                                  11   need to in order to be financially independent.” Id. at 314.

                                  12                          b.      May 4, 2015 Letter
Northern District of California
 United States District Court




                                  13          In this letter, which Dr. White wrote as an update to the one dated February 13, 2015, Dr.

                                  14   White noted Ms. Knepper’s continued severe and constant pain in her right neck, upper back, and

                                  15   shoulder, with pain and numbness radiating into her right arm. The letter reflects that an MRI

                                  16   revealed spondylosis and moderately severe foraminal stenosis at C3/4, C5/6 and C6/7. Although

                                  17   Ms. Knepper was seeing physiatrist Dr. Matt Ryan for this pain, and received some relief from

                                  18   acupuncture and laser treatments, she reported that the relief was temporary. Additionally, Dr.

                                  19   White stated that repetitive motions exacerbated Ms. Knepper’s symptoms:

                                  20                  I believe her symptoms started after her car accident many years ago,
                                                      when the right side of her face and upper torso crashed through a
                                  21                  windshield at age 16. Her 40 years of hairdressing required lifting
                                                      and holding her right arm up, which exacerbated her symptoms. She
                                  22                  was able to maintain function with regular acupuncture treatments
                                                      until she finally had to stop working in February 2014 due to a severe
                                  23                  exacerbation of pain which correlated with an acute exacerbation of
                                                      her depression.
                                  24

                                  25   Id. at 315. Further, Dr. White stated that intermittent bladder instillations for Ms. Knepper’s

                                  26   interstitial cystitis provided only temporary and minimal relief from bladder pain and urinary

                                  27   frequency. As for depression, Dr. White reported that Ms. Knepper’s condition was severe and

                                  28   that while Ms. Knepper was tolerating her multiple medications well, her symptoms were
                                                                                         13
                                   1   “suboptimally controlled”: “Pain and financial stress exacerbate the depression. The pain and

                                   2   depression distract her and keep her from thinking clearly.” Id. In conclusion, Dr. White stated

                                   3   that Ms. Knepper “continues to be significantly disabled”:

                                   4                  Her pain inhibits her from sitting, standing or walking for more than
                                                      a half hour at a time. She needs to lay down frequently to get relief
                                   5                  during the day. Her pain and depression negatively affect her
                                                      concentration, ability to focus and multi-task, and memory, to the
                                   6                  point that she would have a difficult time performing any job for more
                                                      than a few minutes at a time. There is no way she could focus to work
                                   7                  even an hour straight without taking a break. She would not be able
                                                      to perform any job regularly due to her constant pain, and she is not
                                   8                  psychologically stable enough to train in any new capacity. She is
                                                      following up with myself and specialists regularly, and taking her
                                   9                  medication as prescribed. She is cooperative and wants to be well.
                                                      However, I do not anticipate her multiple and severe issues will be
                                  10                  improving in the near future. She will always battle with these
                                                      diseases, even if we can get the current exacerbation under better
                                  11                  control. This current exacerbation began in February 2014. I strongly
                                                      believe she is an appropriate candidate for permanent disability
                                  12                  benefits.
Northern District of California
 United States District Court




                                  13   Id. at 316.

                                  14                          c.      May 4, 2015 Physical RFC Questionnaire6
                                  15           In a Physical RFC Questionnaire, Dr. White stated that Ms. Knepper’s prognosis was fair

                                  16   and that her impairments were expected to last at least 12 months. She stated that Ms. Knepper

                                  17   was not a malingerer. Dr. White checked portions of the form indicating that Ms. Knepper’s

                                  18   physical conditions were affected by psychological conditions of depression, anxiety and

                                  19   somatoform disorder. She further opined that the severity of Ms. Knepper’s pain and other

                                  20   symptoms would constantly interfere with her attention and concentration needed to perform

                                  21   simple work tasks and that Ms. Knepper was incapable of performing even “low stress” jobs.

                                  22   With respect to Ms. Knepper’s functional abilities, Dr. White stated that she could only sit for 20

                                  23   minutes at a time; stand for 20 minutes at a time; rarely look down, turn her head right or left, look

                                  24   up, hold her head in a static position, twist, or climb stairs; and could never stoop, crouch or squat,

                                  25   or climb ladders. Dr. White also indicated significant limitations with handling or fingering,

                                  26
                                  27   6
                                        Dr. White’s Physical RFC Questionnaire is undated. However, the Commissioner does not
                                  28   dispute Ms. Knepper’s assertion that Dr. White completed this form on May 4, 2015.

                                                                                         14
                                   1   stating that Ms. Knepper could use her right hand/fingers/arms only five percent of an eight-hour

                                   2   workday and her left hand/fingers/arms for 50 percent of an eight-hour workday for grasping,

                                   3   turning and twisting objects, fine finger manipulations and reaching. Noting that Ms. Knepper

                                   4   would miss more than four days of work per month due to her impairments, Dr. White stated that

                                   5   Ms. Knepper was “easily overwhelmed” and that “severe depression [and] anxiety interfere with

                                   6   [her] ability to process and learn information, relate to others, manage stress.” Id. at 317-319.

                                   7                          d.      November 9, 2015 Interstitial Cystitis RFC Questionnaire7
                                   8          Several months later, Dr. White completed an Interstitial Cystitis RFC Questionnaire,

                                   9   identifying Ms. Knepper’s symptoms as follows: urinary frequency, bladder/pelvic pain, thigh

                                  10   pain, urinary urgency, low back pain, nocturia with disrupted sleep, anxiety, depression, daytime

                                  11   drowsiness and lack of mental clarity and painful urination. Dr. White also identified the

                                  12   following associated disorders: inflammatory bowel disease, allergies, fibromyalgia, chronic
Northern District of California
 United States District Court




                                  13   fatigue syndrome, irritable bowel syndrome, endometriosis and vulvodynia. Other identified

                                  14   diagnoses included cervical radiculopathy, chronic neck and back pain, anorexia nervosa, PTSD,

                                  15   headaches and sinusitis. Dr. White opined that Ms. Knepper’s prognosis was fair. Id. at 495.

                                  16          Dr. White indicated that Ms. Knepper’s medications cause dizziness, drowsiness, fatigue,

                                  17   constipation and blurry vision. She again wrote that Ms. Knepper’s impairments could be

                                  18   expected to last at least twelve months; that Ms. Knepper was not a malingerer; and that her

                                  19   physical condition was affected by depression and anxiety, noting Ms. Knepper’s history of sexual

                                  20   and emotional abuse. Id. at 496.

                                  21          With respect to Ms. Knepper’s functional abilities, Dr. White checked the box on the form

                                  22   indicating that Ms. Knepper’s symptoms were severe enough to constantly interfere with her

                                  23   attention and concentration needed to perform simple work tasks. She further stated that Ms.

                                  24   Knepper needs to urinate every 30-60 minutes and is incapable of even “low stress” jobs,

                                  25   explaining that Ms. Knepper “cannot currently manage shopping, driving or cooking for herself.

                                  26   [H]as no capacity currently to manage any stress. Symptoms have been severe x 3 years.” Id. Dr.

                                  27
                                       7
                                  28     Although the ALJ appeared to attribute this Questionnaire to Dr. Newsome (AR 27), the record
                                       indicates that it was completed and signed by Dr. White (AR 498).
                                                                                       15
                                   1   White noted that Ms. Knepper can walk only one or two city blocks without rest or pain; can sit

                                   2   only 15 minutes at a time; can stand only 20 minutes at a time; and can sit and stand or walk less

                                   3   than two hours in an eight-hour workday. Further, Dr. White indicated that Ms. Knepper required

                                   4   a job that permits shifting positions at will, ready access to a restroom, and unscheduled restroom

                                   5   breaks one to three times per hour for five minutes at a time. She checked boxes reflecting that

                                   6   Ms. Knepper can rarely lift and carry less than 10 pounds or climb stairs; and can never lift and

                                   7   carry more than 10 pounds; twist; stoop; crouch or squat; or climb ladders. Id. at 498.

                                   8          Dr. White again noted that Ms. Knepper would miss more than four days of work per

                                   9   month due to her impairments, stating that Ms. Knepper also suffered from severe neck and head

                                  10   pain, with pain, weakness and numbness radiating to her right arm; had limited functioning of her

                                  11   right arm and hand; had severe environmental allergies; and was chronically distracted by pain and

                                  12   depression. Id.
Northern District of California
 United States District Court




                                  13                  6.      Treating Physician Dr. Elizabeth Newsome, M.D.
                                  14          Dr. Newsome is Ms. Knepper’s urologist, and Ms. Knepper testified that she has been

                                  15   seeing Dr. Newsome since 2008. Id. at 68. The record contains a report of Ms. Knepper’s March

                                  16   11, 2015 visit to Dr. Newsome for treatment of her interstitial cystitis and pelvic pain. Id. at 481-

                                  17   486. In taking Ms. Knepper’s history, Dr. Newsome noted that Ms. Knepper reported having to

                                  18   urinate every 30 to 60 minutes, day and night; disturbed sleep; chronic fatigue; and pain in her

                                  19   bladder, pelvic region, low back and thighs. Id. at 481. Dr. Newsome conducted a physical exam

                                  20   and found Ms. Knepper’s general appearance normal and well developed, with no acute distress.

                                  21   A urinalysis “was completely negative. No white blood cells or bacteria seen.” Id. at 482. Dr.

                                  22   Newsome’s impression was that Ms. Knepper’s symptoms were due to “[c]hronic interstitial

                                  23   cystitis,” that she was “not doing well despite multi modal therapy,” and that she has other chronic

                                  24   pain disorders, including fibromyalgia and irritable bowel syndrome. Id. Dr. Newsome

                                  25   performed a bladder instillation using Elmiron and lidocaine and recommended that Ms. Knepper

                                  26   have weekly instillations. She further noted that Ms. Knepper was “[s]eeking permanent

                                  27   disability, which seems reasonable.” Id. at 482.

                                  28          In a follow-up appointment in August 2015, Dr. Newsome again noted that a urinalysis
                                                                                          16
                                   1   was negative and performed another bladder instillation. Her impression was that Ms. Knepper

                                   2   was not coping well due to her chronic interstitial cystitis, with poor pain control and sleep

                                   3   deprivation. Id. at 513-14.

                                   4                  7.      Treating Therapist Cindy Brooks
                                   5          Dr. White referred Ms. Knepper to Cindy Brooks, a licensed Marriage and Family

                                   6   Therapist (“MFT”), who began therapy with Ms. Knepper on April 16, 2015. After 31 therapy

                                   7   sessions, on November 10, 2015, Ms. Brooks wrote a report regarding Ms. Knepper’s mental

                                   8   conditions and her treatment of them. On November 15, 2015, Ms. Brooks also completed a

                                   9   Mental RFC Questionnaire on Ms. Knepper’s behalf.

                                  10                          a.      November 10, 2015 Report
                                  11          Ms. Brooks stated that her intake screening of Ms. Knepper, which spanned five sessions,

                                  12   “revealed serious levels of depression and anxiety resulting from her loss of career/profession, the
Northern District of California
 United States District Court




                                  13   uncertainty of her future [i]ncome (since she had no other means of support), and the serious

                                  14   decline in her health which began in the spring of 2013.” Id. at 558. Ms. Brooks also noted Ms.

                                  15   Knepper’s “very extensive trauma history which has never been treated,” as well as Ms. Knepper’s

                                  16   reports of physical impairment, including pain, especially from interstitial cystitis, severe neck

                                  17   pain from arthritis in her cervical spine, severe daily headaches, frequent stomach aches, and sleep

                                  18   deprivation. Id. at 558-559. Additionally, Ms. Brooks stated that Ms. Knepper reported an

                                  19   inability to perform many normal activities of daily living due to poor cognitive functioning,

                                  20   exhaustion and chronic pain. Ms. Brooks wrote that Ms. Knepper stated that “[f]or most days

                                  21   each month she is in pain, not well enough to leave home, going out only to attend her medical

                                  22   appointments.” Id. at 559.

                                  23          With respect to her activities of daily living, Ms. Brooks wrote that Ms. Knepper reported

                                  24   as follows:

                                  25                  She has family support for many activities of daily living, including
                                                      cooking (she is not safe to use gas and electric appliances) and
                                  26                  driving—her brother and mother have taken on these responsibilities.
                                                      She takes care of payment of her bills, laundry and housekeeping, but
                                  27                  she admits that she does not always perform these adequately. In the
                                                      past few years she has found it difficult to establish and keep order in
                                  28                  her home, something she was previously quite able to do. . ..
                                                                                         17
                                   1   Id. at 559.

                                   2           Based on her initial screening sessions, Ms. Brooks assessed Ms. Knepper with several

                                   3   psychological disorders relating to her medical illnesses and trauma history: anxiety disorder due

                                   4   to a number of medical conditions; depressive disorder due to a number of medical conditions;

                                   5   PTSD; major depressive disorder; panic disorder with agoraphobia; primary insomnia; and

                                   6   anorexia nervosa. Id. Ms. Brooks treated all of these conditions, except for anorexia nervosa,

                                   7   which she said she lacked the expertise to address.

                                   8           Noting that Ms. Knepper’s overall progress was slow, Dr. Brooks observed:

                                   9                     Continuation of therapy twice a week is likely to help Ms. Knepper
                                                         reduce her anxiety and depression and develop greater ego strength,
                                  10                     although the expected time frame for this is uncertain. Whether the
                                                         eventual mitigation of her anxiety and depression will contribute to
                                  11                     significant remediation of her physical pain is also uncertain. It is
                                                         possible that her physical illnesses may chronically limit her range
                                  12                     of life activities. . . .
Northern District of California
 United States District Court




                                  13                     With continued therapy and ongoing medication support, and
                                                         barring further severe shocks or losses, I expect Ms. Knepper to
                                  14                     make slow, more or less steady progress towards the above-listed
                                                         goals.
                                  15
                                                         The work that I see ahead for Ms. Knepper will take time. Given
                                  16                     her debilitating physical symptoms and her post-traumatic stress
                                                         symptoms—including depression, suicidality, extreme agitation,
                                  17                     even dissociation at times—it seems likely that she will experience
                                                         significant impairment to her level of functioning for the foreseeable
                                  18                     future.
                                  19   Id. at 560-561.

                                  20                            b.      November 15, 2015 Mental RFC Questionnaire

                                  21           In a Mental RFC Questionnaire, Ms. Brooks referred to her November 10 report and

                                  22   checked nearly every box on the form for Ms. Knepper’s signs and symptoms, including:

                                  23   anhedonia; appetite disturbance; decreased energy; thoughts of suicide; flat affect; feelings of guilt

                                  24   or worthlessness; impaired impulse control; generalized persistent anxiety; somatization; difficulty

                                  25   thinking or concentrating; recurrent and intrusive recollections of a traumatic experience which are

                                  26   a source of marked distress; persistent disturbance of mood or affect; emotional withdrawal or

                                  27   isolation; intense and unstable interpersonal relationships and impulsive and damaging behavior;

                                  28   hyperactivity; emotional lability; flight of ideas; deeply ingrained, maladaptive patterns of
                                                                                          18
                                   1   behavior; easy distractability; memory impairment; sleep disturbance; recurrent severe panic

                                   2   attacks; and a history of multiple physical symptoms that have caused her to take medicine

                                   3   frequently, see a physician often and significantly alter life patterns; and persistent irrational fear

                                   4   of a specific object, activity, or situation which results in a compelling desire to avoid the object,

                                   5   activity, or situation. Ms. Brooks also noted occasional incoherence and disorientation to time and

                                   6   place. Id. at 554-555.

                                   7          With respect to mental abilities and aptitudes needed to do unskilled work, Ms. Brooks

                                   8   checked boxes indicating that Ms. Knepper is “[u]nable to meet competitive standards” for the

                                   9   following requirements: remember work-like procedures; understand and remember very short

                                  10   and simple instructions; carry out very short and simple instructions; maintain attention for a two-

                                  11   hour segment; maintain regular attendance and be punctual within customary, usually strict

                                  12   tolerances; sustain an ordinary routine without special supervision; work in coordination with or
Northern District of California
 United States District Court




                                  13   proximity to others without being unduly distracted; make simple work-related decisions;

                                  14   complete a normal workday and workweek without interruptions from psychologically-based

                                  15   symptoms; perform at a consistent pace without an unreasonable number and length of rest

                                  16   periods; ask simple questions or request assistance; accept instructions and respond appropriately

                                  17   to criticism from supervisors; respond appropriately to changes in a routine work setting; deal with

                                  18   normal work stress; and be aware of normal hazards and take appropriate precautions. Id. at 555.

                                  19   However, for the requirement of getting along with co-workers or peers without unduly distracting

                                  20   them or exhibiting behavioral extremes, Ms. Brooks checked boxes seeming to indicate that Ms.

                                  21   Knepper’s abilities would range between “[s]eriously limited, but not precluded” and “[u]nable to

                                  22   meet competitive standards.” Id.

                                  23          For mental abilities and aptitudes needed to do semiskilled and skilled work, Ms. Brooks

                                  24   noted that Ms. Knepper is “[u]nable to meet competitive standards” for all of the listed

                                  25   requirements: understand and remember detailed instructions; carry out detailed instructions; set

                                  26   realistic goals or make plans independently of others; and deal with stress of semiskilled and

                                  27   skilled work. Id. at 556.

                                  28          For mental abilities and aptitudes needed to do particular types of jobs, Ms. Brooks noted
                                                                                          19
                                   1   that Ms. Knepper was “[s]eriously limited, but not precluded” from maintaining socially

                                   2   appropriate behavior. However, she otherwise checked boxes indicating that Ms. Knepper is

                                   3   “[u]nable to meet competitive standards” for the remaining requirements: interact appropriately

                                   4   with the general public; adhere to basic standards of neatness and cleanliness; travel in an

                                   5   unfamiliar place; and use public transportation. Id.

                                   6          Ms. Brooks further noted that Ms. Knepper’s psychiatric conditions exacerbated her pain

                                   7   and other physical symptoms; Ms. Knepper’s impairments could be expected to last at least 12

                                   8   months; Ms. Knepper would miss more than four days of work per month due to her impairments;

                                   9   and Ms. Knepper was not a malingerer. Id. at 557.

                                  10   III.   STANDARD OF REVIEW
                                  11          Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                  12   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not
Northern District of California
 United States District Court




                                  13   supported by substantial evidence or if it is based upon the application of improper legal

                                  14   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                  15   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                  16   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                  17   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;

                                  18   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  19   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                  20   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                  21   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to

                                  22   support more than one rational interpretation, the Court must defer to the decision of the

                                  23   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                  24   IV.    DISCUSSION
                                  25          As discussed, Ms. Knepper contends that the ALJ erred in two main respects. First, she

                                  26   argues that the ALJ erred at step two of the sequential evaluation by failing to include her

                                  27   depression and anxiety among her severe impairments. Second, she argues that, in determining

                                  28   that she has the RFC to perform light work, the ALJ improperly discredited the opinions of Drs.
                                                                                        20
                                   1   White and Newsome and therapist Ms. Brooks. Relatedly, Ms. Knepper contends that in assessing

                                   2   her RFC, the ALJ erred in rejecting her mother’s statement and her own statements regarding her

                                   3   pain and functional limitations. The Commissioner maintains that the ALJ’s decision is supported

                                   4   by substantial evidence in the record and is free of legal error.

                                   5          Because the resolution of the second issue raised by Ms. Knepper—i.e., whether the ALJ’s

                                   6   RFC determination at step four is supported by substantial evidence—informs the first issue

                                   7   regarding the ALJ’s step two analysis, the Court addresses the ALJ’s RFC evaluation first.

                                   8          A.      The ALJ’s Step Four RFC Evaluation
                                   9          At step four of the sequential analysis, the ALJ determined that Ms. Knepper has the RFC

                                  10   to perform light work, subject to certain limitations:

                                  11                  After careful consideration of the entire record, the undersigned
                                                      finds that the claimant has the residual functional capacity to
                                  12                  perform light work as defined in 20 C.F.R. § 404.1567(b) except the
Northern District of California
 United States District Court




                                                      claimant can occasionally balance and crouch; never crawl; never
                                  13                  operate a motor vehicle, and never have exposure to extreme heat or
                                                      cold. In addition, the claimant must avoid exposure to unprotected
                                  14                  heights. Furthermore, she would require a workstation that is not
                                                      greater than a 5-minute walk away from the nearest toilet facility.
                                  15
                                       AR 25. In reaching that conclusion, the ALJ declined to give controlling weight to Dr. White’s
                                  16
                                       opinion, and gave “little weight” to the opinions of Dr. Newsome and Ms. Brooks. Instead, he
                                  17
                                       gave “great weight” to the opinions of Dr. Gable, the consultative examining physician, and Dr.
                                  18
                                       Morrison, the consultative examining psychologist, and “partial weight” to the state agency
                                  19
                                       medical and psychological consultants who reviewed Ms. Knepper’s records. Ms. Knepper argues
                                  20
                                       that the ALJ failed to articulate sufficient reasons, supported by substantial evidence, for
                                  21
                                       discounting the opinions of her treating physicians and therapist.
                                  22
                                                      1.      Medical Sources8
                                  23
                                              “Cases in this circuit distinguish among the opinions of three types of physicians:
                                  24
                                       (1) those who treat the claimant (treating physicians); (2) those who examine but do not treat the
                                  25
                                       claimant (examining physicians); and (3) those who neither examine nor treat the claimant
                                  26
                                  27   8
                                        Although the Commissioner’s rules and regulations regarding the evaluation of medical evidence
                                  28   were revised in 2017, both sides agree that those revisions do not apply to Ms. Knepper’s claims,
                                       which were filed before those revisions went into effect.
                                                                                        21
                                   1   (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). “As a general

                                   2   rule, more weight should be given to the opinion of a treating source than to the opinion of doctors

                                   3   who do not treat the claimant.” Id.

                                   4          A treating physician’s opinion is entitled to “controlling weight” if it “is well-supported by

                                   5   medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

                                   6   other substantial evidence” in the record. 20 C.F.R. § 404.1527(c)(2). “However, ‘[t]he ALJ need

                                   7   not accept the opinion of any physician, including a treating physician, if that opinion is brief,

                                   8   conclusory, and inadequately supported by clinical findings.’” Bray v. Comm’r of Social Security

                                   9   Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th

                                  10   Cir. 2002)).

                                  11          When an ALJ gives a treating physician’s opinion less than controlling weight, the ALJ

                                  12   must do two things. First, the ALJ must consider several factors, including “the length of the
Northern District of California
 United States District Court




                                  13   treatment relationship and the frequency of examination, the nature and extent of the treatment

                                  14   relationship, supportability, consistency with the record, and specialization of the physician.”

                                  15   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(c)(2)-(6)).

                                  16   Consideration must also be given to other factors, whether raised by the claimant or by others, or

                                  17   if known to the ALJ, including the amount of relevant evidence supporting the opinion and the

                                  18   quality of the explanation provided; the degree of understanding a physician has of the

                                  19   Commissioner’s disability programs and their evidentiary requirements; and the degree of his or

                                  20   her familiarity with other information in the case record. 20 C.F.R. § 404.1527(c)(6); Orn v.

                                  21   Astrue, 495 F.3d 625, 631 (9th Cir. 2007). The failure to consider these factors, by itself,

                                  22   constitutes reversible error. Trevizo, 871 F.3d at 676.

                                  23          Second, the ALJ must provide reasons for rejecting or discounting the treating physician’s

                                  24   opinion. The legal standard that applies to the ALJ’s proffered reasons depends on whether or not

                                  25   the treating physician’s opinion is contradicted by another physician. When a treating physician’s

                                  26   opinion is not contradicted by another physician, the ALJ must provide “clear and convincing”

                                  27   reasons for rejecting or discounting the opinion, supported by substantial evidence. Trevizo, 871

                                  28   F.3d at 675. When a treating physician’s opinion is contradicted by another physician, an ALJ
                                                                                         22
                                   1   must provide “specific and legitimate reasons” for rejecting or discounting the treating physician’s

                                   2   opinion, supported by substantial evidence. Id. “The ALJ can meet this burden by setting out a

                                   3   detailed and thorough summary of the facts and conflicting clinical evidence, stating his

                                   4   interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

                                   5   1989) (quotations and citation omitted).

                                   6          Dr. White’s and Dr. Newsome’s opinions about the severity of Ms. Knepper’s functional

                                   7   limitations are contradicted by the opinions of the consultative medical and psychological

                                   8   examiners and reviewers, who opined that Ms. Knepper retained the functional capacity to

                                   9   perform at least light or medium work. Thus, the ALJ was required to provide “specific and

                                  10   legitimate” reasons for discounting Dr. White’s and Dr. Newsome’s respective opinions,

                                  11   supported by substantial evidence. Trevizo, 871 F.3d at 675.

                                  12                          a.     Dr. White
Northern District of California
 United States District Court




                                  13          As discussed, Dr. White opined that, among other things, Ms. Knepper does not have the

                                  14   functional ability to perform even low-stress jobs, can sit or stand only up to 20 minutes at a time,

                                  15   would miss more than four days of work per month, and her pain and other symptoms would

                                  16   constantly interfere with her ability to perform even simple work tasks. AR 317-319, 496-498.

                                  17   Dr. White indicated that the alleged disabling symptoms and limitations existed since February

                                  18   2014. Id. at 319. While acknowledging that Dr. White was Ms. Knepper’s treating physician, the

                                  19   ALJ declined to give controlling weight to her opinions on three grounds. First, the ALJ stated,

                                  20   “Dr. White urges disability but never identifies a particular finding nor even asserts a disabling

                                  21   condition.” Id. at 27. Additionally, the ALJ remarked that Dr. White attributed Ms. Knepper’s

                                  22   conditions to her car accident, without a proper basis for doing so. Finally, he concluded that Dr.

                                  23   White’s opinions are not well supported by medically acceptable clinical and laboratory diagnostic

                                  24   techniques and are inconsistent with her treatment notes and the other medical evidence of record.

                                  25   Id.

                                  26          Although the ALJ found that Dr. White’s opinion is not entitled to controlling weight, and

                                  27   indicated that he gives “such opinions partial weight,” it is not clear from his decision what

                                  28   weight, if any, he did give to her opinion. His decision suggests that, due to what he considered a
                                                                                        23
                                   1   “lapse in professional standards,” the ALJ may not have given Dr. White’s opinion any weight at

                                   2   all. AR 27. Even if a treating physician’s opinion is not entitled to controlling weight, it may still

                                   3   be entitled to deference and adopted by the ALJ. See SSR 96-2P, 1996 WL 374188, at *4

                                   4   (“Adjudicators must remember that a finding that a treating source medical opinion is not well-

                                   5   supported by medically acceptable clinical and laboratory diagnostic techniques or is inconsistent

                                   6   with the other substantial evidence in the case record means only that the opinion is not entitled to

                                   7   ‘controlling weight,’ not that the opinion should be rejected. Treating source medical opinions are

                                   8   still entitled to deference and must be weighed using all of the factors provided in 20 C.F.R.

                                   9   404.1527 and 416.927.”). The Court cannot tell from the decision what weight, if any, the ALJ

                                  10   gave Dr. White’s opinion.

                                  11          The Court considers each of the three reasons the ALJ gave for discounting Dr. White’s

                                  12   opinion. First, despite the ALJ’s assertion that Dr. White “never identifie[d] a particular finding
Northern District of California
 United States District Court




                                  13   nor even asserts a disabling condition,” (AR 27), the record clearly shows that Dr. White stated

                                  14   that Ms. Knepper suffers from interstitial cystitis and opined that the condition is disabling. Id. at

                                  15   313, 315, 495-498. Dr. White further noted that Ms. Knepper “continues to have severe and

                                  16   constant pain in her right neck, upper back, and shoulder, with radiation of pain and numbness into

                                  17   her right arm.” Id. at 315. And while she posited that Ms. Knepper’s symptoms may have started

                                  18   when she had her car accident, Dr. White did not attribute her impairments to the accident.

                                  19   Rather, she noted that repetitive movements required for Ms. Knepper’s work as a hairdresser

                                  20   exacerbated her symptoms over time. Further, Dr. White appeared to base her statements about

                                  21   Ms. Knepper’s neck, back, shoulder and arm pain, not on the car accident, but on an MRI that

                                  22   showed spondylosis and moderately severe foraminal stenosis at C3/4, C5/6 and C6/7. Id.

                                  23          Second, with respect to the ALJ’s finding that Dr. White’s opinion is inconsistent with her

                                  24   treatment records, Ms. Knepper points out that the ALJ himself acknowledged Ms. Knepper’s

                                  25   complaints of increased abdominal pain, as well as many of the objective findings and clinical

                                  26   signs of her impairments, including that a “physical examination found diffuse abdominal

                                  27   tenderness, muscle spasms in the cervical and upper back muscles, and multiple diffuse tender

                                  28   points to light touch in her knees, thighs, hips, arms, shoulders, neck, and back”; neck pain in May
                                                                                         24
                                   1   2014; and multiple trips to the emergency room between May 2014 and June 2014 for dysuria

                                   2   with increased frequency, abdominal pain and abdominal distention, although a physical

                                   3   examination found no urinary retention. He further noted that laboratory findings were generally

                                   4   normal, “except for symptoms consistent with a urinary tract infection.” Id. at 26. To the extent

                                   5   that the ALJ found unremarkable laboratory findings, Ms. Knepper argues, and the Commissioner

                                   6   does not appear to refute, that interstitial cystitis is a diagnosis of exclusion, based on symptoms,

                                   7   made only after ruling out other conditions. See SSR 15-1P, 2015 WL 1292257 at *4 (“The

                                   8   physician may make a diagnosis of [interstitial cystitis] based only on the person’s reported

                                   9   symptoms, after examining the person and ruling out other diseases that could cause the

                                  10   symptoms.”). While the ALJ remarked that “Dr. White confirms that imaging studies and

                                  11   laboratory findings are unremarkable,” in the cited portion of Dr. White’s records she

                                  12   acknowledges only that allergy testing and a CT scan of Ms. Knepper’s sinuses were negative.
Northern District of California
 United States District Court




                                  13   AR 315, 449. The ALJ does not explain how these findings relate to Ms. Knepper’s interstitial

                                  14   cystitis condition. Nor is it apparent that he gave any consideration to Dr. White’s assessment of

                                  15   Ms. Knepper’s mental impairments.

                                  16          Third, the Commissioner contends that other medical evidence does not support the

                                  17   severity of the limiting effects of Ms. Knepper’s symptoms on her functionality, as opined by Dr.

                                  18   White. For example, the ALJ observed that in his October 2014 consultative examination, Dr.

                                  19   Gable found normal range of motion, grip strength, and no neck pain. AR 27, 412-414. The

                                  20   Commissioner also points out that Dr. Gable found no shoulder tenderness or spasm, and only

                                  21   modest tenderness in the lumbar area. Id. at 413. Ms. Knepper, however, correctly notes that Dr.

                                  22   White’s opinions are dated about a year after Dr. Gable’s examination and that “[a] treating

                                  23   physician’s most recent medical reports are highly probative.” Osenbrock v. Apfel, 240 F.3d 1157,

                                  24   1165 (9th Cir. 2001); see also Orn, 495 F.3d at 633-34 (stating that the opinion of the plaintiff’s

                                  25   treating physician had added significance due, in part, to the fact that it was the most recent report

                                  26   in the record).

                                  27          The Commissioner nonetheless contends that other medical records support the ALJ’s

                                  28   conclusion. Here, the Commissioner points to Dr. White’s reports of two visits in 2014 that the
                                                                                         25
                                   1   Commissioner says show no acute physical abnormalities, as well as emergency room records

                                   2   from May and June 2014 that indicate that Ms. Knepper’s condition improved after receiving

                                   3   Norco. AR 369, 378, 386, 391, 393, 470, 479. While the ALJ cited to these records (or other

                                   4   portions of them) elsewhere in his decision, the Commissioner’s regulations recognize that the

                                   5   “symptoms, signs, and laboratory findings of [interstitial cystitis] may fluctuate in frequency and

                                   6   severity and may continue over a period of months or years.” SSR 15-1P, 2015 WL 1292257 at

                                   7   *5. Thus, evidence of a few instances where Ms. Knepper’s symptoms may have been less severe

                                   8   or where she obtained some measure of relief is not necessarily inconsistent with Dr. White’s

                                   9   opinion regarding Ms. Knepper’s condition and the impact on her functionality. Moreover, while

                                  10   the ALJ could properly rely on other medical evidence in the record to assess the weight that

                                  11   should be given to Dr. White’s opinion, it is not clear what other medical evidence, if any, the ALJ

                                  12   (as opposed to the Commissioner) relies on for his conclusion that Dr. White’s opinion is
Northern District of California
 United States District Court




                                  13   inconsistent with the evidence of record. See Bray, 554 F.3d at 1225 (“Long-standing principles

                                  14   of administrative law require us to review the ALJ's decision based on the reasoning and factual

                                  15   findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what the

                                  16   adjudicator may have been thinking.”). Indeed, other than to cite to Dr. White’s opinion and to a

                                  17   single page from one of her treatment records, the ALJ did not specifically identify what “other

                                  18   medical evidence of record” he found inconsistent with Dr. White’s opinion, his interpretation of

                                  19   that evidence, and what findings led him to his decision that Dr. White’s opinion was not entitled

                                  20   to controlling weight.

                                  21          More fundamentally, however, even if the Court infers that the ALJ considered the

                                  22   requisite factors under 20 C.F.R. § 404.1527(c), it is not clear how the ALJ ultimately weighed Dr.

                                  23   White’s opinion. See Powell v. Commissioner of Social Security, Case No. 2:12-cv-12955, 2013

                                  24   WL 3762954 at *10-11 (E.D. Mich. July 17, 2013) (remanding for determination of weight to be

                                  25   given treating physician’s opinion). Given these uncertainties, and the fact that at least some of

                                  26   the ALJ’s reasons for discounting Dr. White’s opinion are not supported by substantial evidence,

                                  27   the Court grants Ms. Knepper’s motion for summary judgment and denies the Commissioner’s

                                  28   cross-motion.
                                                                                        26
                                                              b.      Dr. Newsome
                                   1
                                              In a record of her March 11, 2015 examination of Ms. Knepper, treating urologist Dr.
                                   2
                                       Newsome remarked that Ms. Knepper was “[s]eeking permanent disability, which seems
                                   3
                                       reasonable.” AR. 482. The ALJ gave Dr. Newsome’s opinion “little weight” because he found
                                   4
                                       that she “seems to base this opinion primarily on the claimant’s subjective reports regarding the
                                   5
                                       claimant’s past diagnoses rather than any [of] her own objective findings. Therefore, the evidence
                                   6
                                       does not provide any real support or analysis relating to why the claimant’s cystitis should be
                                   7
                                       disabling.” Id. at 27. Ms. Knepper reiterates that interstitial cystitis is a diagnosis of exclusion,
                                   8
                                       arguing that Dr. Newsome properly took a history, recorded Ms. Knepper’s subjective complaints,
                                   9
                                       performed a physical examination and reviewed laboratory results before providing treatment.
                                  10
                                       However, Dr. Newsome did not provide any supporting reasoning for her remark, link it to any
                                  11
                                       clinical findings, or even attempt to explain the basis for it. The Court finds no error here. See
                                  12
Northern District of California




                                       Bray, 554 F.3d at 1228 (stating that “[t]he ALJ need not accept the opinion of any physician,
 United States District Court




                                  13
                                       including a treating physician, if that opinion is brief, conclusory, and inadequately supported by
                                  14
                                       clinical findings.”) (internal quotations and citation omitted). On this issue, Ms. Knepper’s motion
                                  15
                                       for summary judgment is denied and the Commissioner’s cross-motion is granted.
                                  16
                                                      2.      Therapist Brooks, MFT
                                  17
                                              As discussed above, in a November 2015 report and Mental RFC Questionnaire, Ms.
                                  18
                                       Brook assessed Ms. Knepper with a mental RFC that precluded her ability to work, indicating that
                                  19
                                       Ms. Knepper was “[u]nable to meet competitive standards” in nearly every category for mental
                                  20
                                       abilities required to perform work activities. AR 555-556. Noting that Ms. Brooks is not an
                                  21
                                       “acceptable medical source,” the ALJ gave her opinion little weight because he found it was “not
                                  22
                                       consistent with [Ms. Knepper]’s daily activities which includes gardening, exercising, and caring
                                  23
                                       for pets.” AR 28. He also concluded that Ms. Brooks’ opinion was inconsistent with the findings
                                  24
                                       of consultative examiner, Dr. Morrison, who opined that Ms. Knepper had no impairments in any
                                  25
                                       category, except that she was mildly to moderately impaired in her ability to do detailed and
                                  26
                                       complex instructions and to carry out simple one- or two-step instructions in an eight-hour day/40-
                                  27
                                       hour work week, without emotionally decompensating. Id. at 28, 411.
                                  28
                                                                                         27
                                   1          Only licensed physicians and certain other qualified specialists are considered “acceptable

                                   2   medical sources.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing 20 C.F.R.

                                   3   § 404.1513(a)). Therapists are not considered “acceptable medical sources” under the regulations

                                   4   that were in effect at the time the ALJ issued his decision. 20 C.F.R. § 404.1527 (regulation for

                                   5   “[e]valuating opinion evidence for claims filed before March 27, 2017”); SSR 06-03p (rescinded,

                                   6   effective March 27, 2017).9 Instead, therapists are considered “other sources” whose opinions are

                                   7   not entitled to the same deference as “acceptable medical sources.” Molina, 674 F.3d at 1111.

                                   8   “The ALJ may discount testimony from these ‘other sources’ if the ALJ gives reasons germane to

                                   9   each witness for doing so.” Id. (quotations and citation omitted).

                                  10          In discounting Ms. Brooks’ opinion, the ALJ properly could consider Ms. Knepper’s

                                  11   activities of daily living; however, the record indicates that she was more limited in those

                                  12   activities than the ALJ seems to suggest. At the administrative hearing, Ms. Knepper testified that
Northern District of California
 United States District Court




                                  13   her daily activities depend on how she feels on a given day, which is difficult to predict. AR 50.

                                  14   In her September 2014 Function Report, Ms. Knepper stated that she could no longer garden; that

                                  15   she has help with daily chores; and that she feeds her cats and keeps their litter box clean “when I

                                  16   can,” noting that her brother “helps” and “feeds [and] keeps litter boxes clean.” Id. at 247-248.

                                  17   While she acknowledged the ability to prepare simple foods, such as cereal, protein drinks and

                                  18   fruit smoothies, Ms. Knepper stated that she could not prepare meals that required cooking

                                  19   because she forgot things in the oven. Id. at 248. Although she indicated an ability to

                                  20   “sometimes” pay her bills, Ms. Knepper’s report also noted that she established an auto-payment

                                  21   system because she was disorganized and “scattered” and had forgotten to pay her bills in the past.

                                  22   Id. at 249. Ms. Knepper’s self-reported daily activities are not inconsistent with Dr. Morrison’s

                                  23   report, which noted that “[o]n a daily basis the claimant can sometimes do household chores and

                                  24   cook simple foods,” and that “depending on how much sleep she gets her days consist[] of resting,

                                  25   attending her doctor’s appointments, watching TV, and looking up information [about her

                                  26   conditions] online.” AR 409 (emphasis added). Ms. Brooks similarly noted that Ms. Knepper had

                                  27

                                  28
                                       9
                                        No one disputes that the regulations in effect at the time of the ALJ’s decision apply to Ms.
                                       Knepper’s claims.
                                                                                        28
                                   1   family support for many activities of daily living, including cooking, because Ms. Knepper could

                                   2   not use gas and electric appliances safely. AR 559. While Ms. Knepper also told Ms. Brooks that

                                   3   she “takes care of payment of her bills, laundry and housekeeping,” she also “admit[ted] that she

                                   4   does not always perform these adequately.” Id.

                                   5          The Commissioner points out that Dr. Morrison noted that Ms. Knepper had, at most, only

                                   6   mild to moderate impairments, and had no trouble with focus and attention, and no difficulty in

                                   7   completing household tasks and making decisions. Further, the Commissioner notes that Dr.

                                   8   Morrison found that Ms. Knepper was of average intelligence, and that her behavior was normal,

                                   9   her speech clear, her affect congruent, her thoughts linear and that she “focused and concentrated

                                  10   well.” AR 409. Despite Ms. Knepper’s anxious mood, Dr. Morrison also noted that she “was able

                                  11   to attend to tasks during the evaluation and she was able to contain her emotions during neutral

                                  12   material of the testing, which was appropriate to the situation.” Id. In the Commissioner’s view,
Northern District of California
 United States District Court




                                  13   this is not the description of an individual who is totally unable to follow simple instructions,

                                  14   make simple decisions, and get along with others without behavioral extremes.

                                  15          Nevertheless, while noting that Ms. Knepper presented at the evaluation with “minor

                                  16   problems with anxiety,” Dr. Morrison acknowledged that Ms. Knepper reported debilitating

                                  17   episodes of anxiety, depression and PTSD. Id. at 410-411. Further observing that Ms. Knepper

                                  18   “appeared truthful in her statements,” Dr. Morrison remarked that a “longitudinal history would be

                                  19   needed to support her statements.” Id. at 410-411. Here, Ms. Knepper points out that Ms. Brooks

                                  20   provided her functional assessment based on her observations and findings during the seven

                                  21   months that she had been treating Ms. Knepper, thus providing, in Ms. Knepper’s view, the

                                  22   longitudinal history called for by Dr. Morrison. The Commissioner argues that Dr. Morrison’s

                                  23   observations about the need for a longitudinal history are irrelevant, inasmuch as she based her

                                  24   functional assessment on her own testing and observations during her evaluation. However, Dr.

                                  25   Morrison emphasized that her assessment was limited to her one-time observation and testing of

                                  26   Ms. Knepper and available records. Id. at 411. She thus appeared to leave open the possibility

                                  27   that a longitudinal record might support Ms. Knepper’s statements of debilitating mental

                                  28   impairments. For that reason, the Court does not agree that Ms. Brooks’ opinions necessarily are
                                                                                         29
                                   1   inconsistent with those of Dr. Morrison.

                                   2           In sum, the ALJ did not provide germane reasons, supported by substantial evidence, for

                                   3   discounting the weight given to Ms. Brooks’ opinion. On this issue, Ms. Knepper’s motion for

                                   4   summary judgment is granted and the Commissioner’s cross-motion is denied.

                                   5                   3.      The ALJ’s credibility determination
                                   6           In evaluating her RFC, Ms. Knepper argues that the ALJ also erred in partially discrediting

                                   7   her allegations about her symptoms and functional limitations. The ALJ found that Ms. Knepper’s

                                   8   allegations regarding the intensity, persistence, and limiting effects of her symptoms were not

                                   9   entirely credible. Id. at 26.

                                  10           An ALJ conducts a two-step analysis in assessing subjective testimony. First, “the

                                  11   claimant ‘must produce objective medical evidence of an underlying impairment’ or impairments

                                  12   that could reasonably be expected to produce some degree of symptom.” Tommasetti v. Astrue,
Northern District of California
 United States District Court




                                  13   533 F.3d 1035, 1039 (9th Cir. 2008) (quoting Smolen v. Chater, 80 F.3d 1273, 1281-82 (9th Cir.

                                  14   1996)). If the claimant does so, and there is no affirmative evidence of malingering, then the ALJ

                                  15   can reject the claimant’s testimony as to the severity of the symptoms “‘only by offering specific,

                                  16   clear and convincing reasons for doing so.’” Id. (quoting Smolen, 80 F.3d at 1283-84). That is,

                                  17   the ALJ must “make ‘a credibility determination with findings sufficiently specific to permit the

                                  18   court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.’” Id. (quoting

                                  19   Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002)). “This is not an easy requirement to

                                  20   meet: The clear and convincing standard is the most demanding required in Social Security

                                  21   cases.” Trevizo, 871 F.3d at 678 (quotations and citation omitted).

                                  22           An ALJ may consider several factors, including (1) ordinary techniques of credibility

                                  23   evaluation; (2) unexplained or inadequately explained failure to seek treatment or to follow a

                                  24   prescribed course of treatment; and (3) the claimant’s daily activities. Tommasetti, 533 F.3d at

                                  25   1039. Additionally, an ALJ may also consider the observations of treating and examining

                                  26   physicians and other third parties concerning the nature, onset, duration, and frequency of the

                                  27   claimant’s symptoms; precipitating and aggravating factors; and functional restrictions caused by

                                  28   the symptoms. Smolen, 80 F.3d at 1284. “Although lack of medical evidence cannot form the
                                                                                        30
                                   1   sole basis for discounting pain testimony, it is a factor that the ALJ can consider in his credibility

                                   2   analysis.” Burch, 400 F.3d at 681. “If the ALJ’s finding is supported by substantial evidence, the

                                   3   court ‘may not engage in second-guessing.’” Tommasetti, 533 F.3d at 1039 (quoting Thomas, 278

                                   4   F.3d at 959).

                                   5          Here, the ALJ found that Ms. Knepper’s “medically determinable impairments could

                                   6   reasonably be expected to cause the alleged symptoms,” but concluded that her “statements

                                   7   concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

                                   8   credible. . . .” AR 26. The ALJ made no finding of malingering and therefore was required to

                                   9   provide specific, clear and convincing reasons for discounting Ms. Knepper’s statements regarding

                                  10   her symptoms. Tommasetti, 533 F.3d at 1039. The ALJ explained:

                                  11          The claimant’s activities of daily living, work history, and the objective
                                              medical evidence do not support her allegations of disabling pain and
                                  12          symptoms. The claimant has described daily activities that are not limited
Northern District of California
 United States District Court




                                              to the extent one would expect, given the complaints of disabling symptoms
                                  13          and limitations. As noted above, the claimant reports that she can [sic]
                                              some housework, shop, prepare light meals, care for her cats, and
                                  14          gardening. The claimant also does Yoga regularly for pain relief. Such
                                              activities suggest that the claimant has engaged in a somewhat normal level
                                  15          of daily activity and interaction. The physical and mental capabilities
                                              requisite to performing many of the tasks described above as well as the
                                  16          social interactions replicate those necessary for obtaining and maintaining
                                              employment.
                                  17

                                  18   AR 26. The ALJ went on to state:

                                  19          Furthermore, the objective evidence does not support her claims because the
                                              severity of her reported symptoms do not match the objective medical
                                  20          evidence. Although the claimant has received treatment multiple times
                                              from emergency services, . . . the exams and results obtained during these
                                  21          visits are consistently normal except for a recurrent UTI (Ex. 3F, pg. 2).
                                              Further despite her complaints of neck and back pain, the claimant [sic]
                                  22          tests consistently show no neck tenderness and full range of motion. She
                                              walked without an assistive device and had full grip strength (Ex. 5F, pg. 2).
                                  23          There is no active diagnosis of fibromyalgia despite the claimant’s
                                              diagnosis, which was reportedly made in 1998. Such findings are not
                                  24          consistent with complaints of disabling pain. However, based upon the
                                              claimant’s allegations and upon her testimony and appearance at the
                                  25          hearing, the undersigned finds that the claimant is partially credible and is
                                              therefore limited to light work with additional postural and environmental
                                  26          restrictions. These limitations account for the claimant’s alleged need to
                                              urinate frequently, inability to drive due to pain, and difficulties with
                                  27          dizziness.
                                  28   AR 26-27.
                                                                                         31
                                   1          If, despite claims of pain, “a claimant is able to perform household chores and other

                                   2   activities that involve many of the same physical tasks as a particular type of job, it would not be

                                   3   farfetched for an ALJ to conclude that the claimant’s pain does not prevent the claimant from

                                   4   working.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). At the same time, the “Social

                                   5   Security Act does not require that claimants be utterly incapacitated to be eligible for benefits,”

                                   6   and “many home activities are not easily transferable to what may be the more grueling

                                   7   environment of the workplace, where it might be impossible to periodically rest or take

                                   8   medication.” Id. And merely because a disability plaintiff carries on certain daily activities “does

                                   9   not in any way detract from her credibility as to her overall disability.” Orn, 495 F.3d at 639

                                  10   (citation omitted). Thus, “[t]he ALJ must make ‘specific findings relating to [the daily] activities’

                                  11   and their transferability to conclude that a claimant’s daily activities warrant an adverse credibility

                                  12   determination.” Id. (quoting Burch, 400 F.3d at 681).
Northern District of California
 United States District Court




                                  13          In the present case, and as discussed above, the record indicates that while Ms. Knepper

                                  14   acknowledged engaging in certain activities, such as yoga to relieve her fibromyalgia symptoms

                                  15   and caring for her cats, there is no indication that she engaged in these activities with any

                                  16   regularity. Nor is there any explanation or evidence to support that the identified activities are

                                  17   transferable to a work setting, or that Ms. Knepper spent a substantial part of her day engaged in

                                  18   transferable skills. Indeed, Ms. Knepper’s testimony and statements to Dr. Morrison and Ms.

                                  19   Brooks suggests that her activities depended on how she felt on a given day, which was difficult to

                                  20   predict. AR 50, 409, 559. Although the Commissioner points to Ms. Knepper’s hearing

                                  21   testimony in which she seems to confirm that she was “solely responsible” for her cats, she went

                                  22   on to clarify that although they were her cats, her brother helps care for them. Id. at 57.

                                  23   Accordingly, the mere fact that Ms. Knepper sometimes carried on these activities does not

                                  24   constitute substantial evidence to support the ALJ’s decision to discount her statements as to the

                                  25   severity of her symptoms. Orn, 495 F.3d at 639; Fair, 885 F.2d at 603.

                                  26          The only other reason offered by the ALJ for partially discrediting Ms. Knepper’s

                                  27   credibility is that her claims were not supported by objective medical evidence. Standing alone,

                                  28   however, lack of medical evidence cannot form the sole basis for discounting credibility. Burch,
                                                                                         32
                                   1   400 F.3d at 681. Accordingly, the Court finds that the ALJ failed to provide sufficiently specific,

                                   2   clear and convincing reasons for partially discrediting Ms. Knepper’s credibility.

                                   3          On this issue Ms. Knepper’s motion for summary judgment is granted, and the

                                   4   Commissioner’s cross-motion is denied.

                                   5                  4.      Ms. Kotta’s Third Party Statement
                                   6          As discussed, Ms. Kotta reported that her daughter “is in constant pain,” adding that Ms.

                                   7   Knepper’s daily activities depend on how much sleep she gets, whether or not she wakes with a

                                   8   migraine and whether or not her bladder is inflamed. She further noted that Ms. Knepper’s pain

                                   9   affects her memory, and limits her ability lift, bend, stand, reach, walk, kneel, talk, hear, climb

                                  10   stairs, see, use her hands, complete tasks, concentrate, follow instructions, and get along with

                                  11   others. Ms. Kotta remarked that Ms. Knepper can walk only one block before needing to rest;

                                  12   cannot pay attention for very long; may or may not be able to follow instructions or finish what
Northern District of California
 United States District Court




                                  13   she starts, depending on the instruction and the task at hand; does not handle stress well; and

                                  14   suffers from medication side effects, including blurred vision and drowsiness. AR 237-245.

                                  15          The ALJ only gave Ms. Kotta’s statement “some weight” because he found that her

                                  16   statements were inconsistent with the objective medical evidence; that she lacked the requisite

                                  17   medical training to make “exacting observations as to dates, frequencies, types, and degrees of

                                  18   medical signs and symptoms or the frequency or intensity of unusual moods or mannerisms”; and

                                  19   because she possibly was biased by virtue of her familial relationship with Ms. Knepper. AR 28.

                                  20          “Lay testimony as to a claimant’s symptoms or how an impairment affects the claimant’s

                                  21   ability to work is competent evidence that the ALJ must take into account.” Molina, 674 F.3d at

                                  22   1114; see also Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (“Such testimony is

                                  23   competent evidence and cannot be disregarded without comment.”) (internal quotations and

                                  24   citation omitted). “If an ALJ disregards the testimony of a lay witness, the ALJ must provide

                                  25   reasons ‘that are germane to each witness.’” Bruce, 557 F.3d at 1115 (quoting Nguyen v. Chater,

                                  26   100 F.3d 1462, 1467 (9th Cir. 1996)). “Further, the reasons ‘germane to each witness’ must be

                                  27   specific.” Id. (quoting Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006)).

                                  28          The ALJ failed to articulate germane reasons for discounting the weight given to Ms.
                                                                                         33
                                   1   Kotta’s statement. First, in the Ninth Circuit, an ALJ may not discredit lay testimony as

                                   2   unsupported by medical evidence in the record. Bruce, 557 F.3d at 1116 (citing Smolen, 80 F.3d

                                   3   at 1289). Second, “[t]he fact that a lay witness is a family member cannot be a ground for

                                   4   rejecting his or her testimony.” Smolen, 80 F.3d at 1289. As explained in Smolen, to do so

                                   5   “amount[s] to a wholesale dismissal of the testimony of all witnesses as a group” since “the same

                                   6   could be said of any family member who testified in any case.” Id. Rather, the value of lay

                                   7   witness testimony inheres in the witnesses’ familiarity and observation of the claimant; and such

                                   8   witnesses often will be family members. Id. For these same reasons, the Court concludes that the

                                   9   ALJ cannot properly discount Ms. Kotta’s statement on the ground that she is a non-medical

                                  10   source.

                                  11             On this issue, Ms. Knepper’s motion for summary judgment is granted, and the

                                  12   Commissioner’s cross-motion is denied.
Northern District of California
 United States District Court




                                  13             B.     The ALJ’s Step 2 Impairment Analysis
                                  14             As discussed, the ALJ concluded that Ms. Knepper suffered from only one severe

                                  15   impairment: interstitial cystitis. While he found that Ms. Knepper did have medically

                                  16   determinable impairments of depression and anxiety, he concluded that these were not severe

                                  17   conditions. And with respect to the four broad functional categories, he found that Ms. Knepper

                                  18   was only mildly limited in her concentration, persistence and pace, but was otherwise not limited

                                  19   in her activities of daily living or social functioning, and that she had no episodes of

                                  20   decompensation that were of extended duration. AR 23. Ms. Knepper argues that the record as a

                                  21   whole reflects moderate to severe limitations in her ability to perform a myriad of work-related

                                  22   mental activities, and that the ALJ mischaracterized or failed to consider evidence indicating that

                                  23   Ms. Knepper’s mental impairments were “severe” within the meaning of the Social Security

                                  24   regulations.

                                  25             As discussed, at step two of the sequential analysis, the ALJ considers whether a claimant

                                  26   suffers from a “severe” impairment, or combination of impairments. 20 C.F.R. § 404.1520. In

                                  27   practice, “the step-two inquiry is a de minimis screening device to dispose of groundless claims.”

                                  28   Smolen, 80 F.3d at 1290. A severe impairment is one that significantly limits a claimant’s
                                                                                         34
                                   1   physical or mental ability to do basic work activities. 20 C.F.R. § 404.1520(c). An impairment or

                                   2   combination of impairments can be found not severe only if the evidence establishes a slight

                                   3   abnormality that has no more than a minimal effect on an individual’s ability to work. Smolen, 80

                                   4   F.3d at 1290 (internal quotations and citation omitted). If a severe impairment exists, all

                                   5   medically determinable impairments must be considered in the remaining steps of the sequential

                                   6   analysis, regardless of whether any such impairment, if considered separately, would be of

                                   7   sufficient severity. 20 C.F.R. § 404.1523; Smolen, 80 F.3d at 1290 (the ALJ “must consider the

                                   8   combined effect of all of the claimant’s impairments on her ability to function, without regard to

                                   9   whether each alone [i]s sufficiently severe.”). If the ALJ erroneously determines that an alleged

                                  10   impairment is not “severe,” at step two, the reviewing court must determine whether the error was

                                  11   harmless. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir.2007); Burch, 400 F.3d at 679.

                                  12          The Commissioner correctly notes that the step two analysis “is not meant to identify the
Northern District of California
 United States District Court




                                  13   impairments that should be taken into account when determining the RFC.” Buck v. Berryhill, 869

                                  14   F.3d 1040, 1048-49 (9th Cir. 2017). Indeed, in evaluating a claimant’s RFC, the ALJ “must

                                  15   consider limitations and restrictions imposed by all of an individual’s impairments, even those that

                                  16   are not severe.” Id. at 1049. “The RFC therefore should be exactly the same regardless of

                                  17   whether certain impairments are considered ‘severe’ or not.” Id. Thus, the Commissioner argues

                                  18   that the relevant question is not whether the ALJ should have found a severe mental impairment,

                                  19   but whether his RFC determination is supported by substantial evidence.

                                  20          The ALJ ultimately resolved the analysis at step two in Ms. Knepper’s favor by finding

                                  21   that she did have a severe impairment and by proceeding with the remainder of the sequential

                                  22   analysis. The Commissioner contends that any error at step two is harmless because the

                                  23   vocational expert testified that even if Ms. Knepper’s RFC was further limited to simple, repetitive

                                  24   tasks and only occasional interpersonal interactions, there still are other jobs that she could

                                  25   perform. AR 84. However, Ms. Knepper correctly points out that when functional limitations

                                  26   identified by Ms. Brooks were included in hypotheticals to the vocational expert, the vocational

                                  27   expert indicated that such an individual would not be able to perform Ms. Knepper’s past work or

                                  28   any other work. Id. at 91-93. For the reasons discussed above, the ALJ failed to state what weight
                                                                                         35
                                   1   he gave to Dr. White’s opinion or to support his analysis with substantial evidence, and did not

                                   2   properly assess Ms. Brooks’ opinion, or Ms. Knepper’s and Ms. Kotta’s statements as to Ms.

                                   3   Knepper’s functional abilities—all of which could materially affect Ms. Knepper’s final disability

                                   4   determination. The Court does not find harmless error here.

                                   5           On this issue, Ms. Knepper’s motion for summary judgment is granted and the

                                   6   Commissioner’s cross-motion is denied.

                                   7   V.      DISPOSITION
                                   8           “When the ALJ denies benefits and the court finds error, the court ordinarily must remand

                                   9   to the agency for further proceedings before directing an award of benefits.” Leon v. Berryhill,

                                  10   880 F.3d 1041, 1045 (9th Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

                                  11   1090, 1099 (9th Cir. 2014)). That is because “an ALJ’s failure to provide sufficiently specific

                                  12   reasons for rejecting the testimony of a claimant or other witness does not, without more, require
Northern District of California
 United States District Court




                                  13   the reviewing court to credit the testimony as true.” Treichler, 775 F.3d at 1106.

                                  14           The Court may order an immediate award of benefits only if three conditions are met.

                                  15   First, the Court asks “whether the ‘ALJ failed to provide legally sufficient reasons for rejecting

                                  16   evidence, whether claimant testimony or medical opinion.’” Id. (quoting Garrison v. Colvin, 759

                                  17   F.3d 995, 1020 (9th Cir. 2014)). Next, the Court “determine[s] ‘whether there are outstanding

                                  18   issues that must be resolved before a determination of disability can be made . . . . and whether

                                  19   further administrative proceedings would be useful.’” Id. (quoting Treichler, 775 F.3d at 1101).

                                  20   “When these first two conditions are satisfied, [the Court] then credit[s] the discredited testimony

                                  21   as true for the purpose of determining whether, on the record taken as a whole, there is no doubt as

                                  22   to disability.” Id. (citing Treichler, 775 F.3d at 1101). Even when all three conditions are

                                  23   satisfied and the evidence in question is credited as true, it is within the district court’s discretion

                                  24   whether to make a direct award of benefits or to remand for further proceedings when the record

                                  25   as a whole creates serious doubt as to disability. Id. at 1045. As explained by the Ninth Circuit,

                                  26   “[a]n automatic award of benefits in a disability benefits case is a rare and prophylactic exception

                                  27   to the well-established ordinary remand rule.” Id. at 1044.

                                  28           In the present case, the first condition is met because the Court has found that the ALJ
                                                                                          36
                                   1   failed to state what weight he gave to Dr. White’s opinion or to support his analysis with

                                   2   substantial evidence and failed to provide legally sufficient reasons for giving little weight to Ms.

                                   3   Brooks’ opinion and for discounting Ms. Knepper’s and Ms. Kotta’s statements as to Ms.

                                   4   Knepper’s symptoms and functional limitations. However, there are outstanding issues that must

                                   5   be resolved before a final determination can be made. The ALJ must reassess Ms. Knepper’s

                                   6   statements and those of Ms. Brooks and Ms. Kotta and provide legally adequate reasons for any

                                   7   portion of those opinions or statements that the ALJ discounts or rejects. The ALJ must also

                                   8   explain the weight, if any, he gives to Dr. White’s opinion, supported by substantial evidence.

                                   9   VI.    CONCLUSION
                                  10          Based on the foregoing, Ms. Knepper’s motion for summary judgment is granted in part

                                  11   and denied in part, the Commissioner’s cross-motion for summary judgment is granted in part and

                                  12   denied in part, and this matter is remanded for further proceedings consistent with this order. The
Northern District of California
 United States District Court




                                  13   Clerk shall enter judgment accordingly and close this file.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 31, 2019

                                  16

                                  17
                                                                                                     VIRGINIA K. DEMARCHI
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         37
